Citation Nr: 0215982	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the termination of the apportionment of the veteran's 
compensation on behalf of his three minor children in the 
appellant's custody was proper.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990.  The appellant is the veteran's ex-spouse and custodian 
of their three minor children.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) to terminate 
apportionment benefits effective April 1, 1999.

The case was previously before the Board in March 2002, when 
it was remanded to reschedule a Travel Board hearing, as 
correspondence notifying the appellant of a prior June 2002 
hearing was sent only to the veteran.  As a result, the 
appellant had not received notice of the hearing.  However, 
after this deficiency was rectified, and correct notice was 
mailed to the appellant, she did not appear for a September 
2002 Travel Board hearing.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist in the 
development of the claim, and has provided notice to both the 
appellant and the veteran of the information and evidence 
necessary to substantiate the appellant's claim.

2.  The veteran and the appellant are divorced.  The 
appellant is the custodian of the veteran's minor children.

3.  The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.

4.  The appellant has not demonstrated financial hardship on 
behalf of the veteran's minor children.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. § 5307(a)(2) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
VCAA and the implementing regulations.  In this case, 
although the provisions of the Veterans Claims Assistance Act 
Of 2000 have been fulfilled. 

First, VA has a duty to notify relevant parties of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The appellant and the 
veteran were both notified in the RO's decision and the 
Statement of the Case, as well as letters from the RO, of the 
evidence that was necessary to obtain the benefits sought.  
These documents reflect compliance with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A.  The appellant has not referenced any 
obtainable evidence that has not been obtained that might aid 
her claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant records.  
Further, the record indicates that substantiating evidence 
(i.e., documents reflecting the parties' financial status and 
the status of child support payments) has been obtained.

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).

VA has satisfied its duties to notify and to assist in this 
case.  Further development and further expending of VA's 
resources is not warranted.

Legal Criteria and Analysis.  Generally, any or all of the VA 
disability compensation benefits payable on account of a 
veteran may be apportioned on behalf of a child not residing 
with the veteran if he is not reasonably discharging his 
responsibility for that child's support.  No apportionment 
will be made where the veteran or his or her fiduciary is 
providing for his or her dependents.  The additional benefits 
for such dependents will be paid to the veteran or his or her 
fiduciary.  38 U.S.C.A. § 5307(a)(2) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.450 (2001).  Where financial hardship of 
the child is shown to exist, an apportionment may be made on 
behalf of such child so long as the apportionment would not 
subject the veteran to undue economic hardship.  38 C.F.R. § 
3.451 (2001).

A Monroe County, Alabama, judgment of divorce reflects that 
the veteran and the appellant were divorced in April 1998.  
The Stipulation and Agreement of the Parties set forth the 
veteran's obligation to pay the appellant $571.00 per month 
for their three minor children's support, based on the 
appellant's April 1998 affidavit, which advanced that she had 
zero monthly income, and the veteran's April 1998 affidavit, 
which advanced that he had monthly income of $1800.

In July 1998, the appellant applied for an apportionment of 
the veteran's VA disability compensation benefits on the 
behalf of the veteran's minor children. She asserted that the 
veteran was not providing any support for his children, who 
were in her custody, as required by the divorce decree.  

In January 1999, the RO issued a Special Apportionment 
Decision, in which the appellant was granted an apportionment 
of the veteran's $845 monthly award, in the amount of $119 
per month.  In March 1999, the veteran submitted a Notice of 
Disagreement, in which he asserted that he was, in fact, 
paying child support to the appellant.  A copy of the 
withholding order issued by the Monroe County Court was 
submitted by the veteran at that time, which directed him to 
pay $596 per month to the appellant, of which $571 was 
continued support and $25 was to offset the total arrearage 
of $4,599.98.  The veteran also submitted a February 1999 pay 
stub, which reflects the withholding of child support 
payments.  As a result of this evidence, the RO provided the 
appellant with notice in May 1999 that apportionment of the 
veteran's benefits would be terminated effective April 1, 
1999, the date the court's withholding order took effect.

The appellant filed a Notice of Disagreement to the 
termination of apportionment, staying that the child support 
payment was not sufficient for the support of the minor 
children.  She indicated that the veteran had a "good job" 
and a fancy car, and that the apportionment payment would not 
"hurt him."  In September 2001, the veteran was provided 
notice of the appellant's disagreement and with her request 
for a Travel Board hearing.

The record reflects that the appellant was scheduled for a 
Travel Board hearing in June 2000, and she did not appear.  
However, the correspondence notifying the appellant of this 
scheduled hearing was sent only to the veteran and not to the 
appellant.  As a result, the Board remanded the case so that 
the appellant could be scheduled for such a hearing.  
However, the appellant did not appear at the rescheduled 
hearing in September 2002.

The Board has reviewed the probative evidence of record.  The 
appellant has acknowledged that she has received court-
ordered child support payments from the veteran, including 
payment of arrearages.  As set forth above, the veteran has 
submitted evidence from his employer of the withholding of 
child support payments to the appellant.

As such, the record establishes that the veteran is providing 
for his minor dependents.  The appellant has not demonstrated 
financial hardship on behalf of the veteran's minor children.  
Therefore, the Board finds that the termination of 
apportionment of the veteran's VA disability compensation 
benefits is proper.  38 U.S.C.A. § 5307 (West 1991); 38 
C.F.R. §§ 3.450, 3.451 (2001).


ORDER

Inasmuch as the requirements for apportionment of the 
veteran's compensation on behalf of his three minor children 
in the appellant's custody are not met, the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

